Campbell, J.,
delivered the opinion of the court.
The verdict should have been,for the- defendant, and the jury might very properly have been so instructed. We are not able to discover any violation of the right of the plaintiff or any failure *468of duty on tlie part of the defendant, in the matter complained of in this action. Pearson was a mere “ flag-station,” where there was no depot or accommodation for passengers, no agent, and no tickets for sale, but at which persons might get on or off the train, when stopped there. A public road crossed the railroad there, and the usual place of stopping for passengers to get on or off was somewhere about that road, but there was no particular place to stop. The surface of the earth was level, and nearly the same about there, and one place was as good as another to get on or off the train. Ordinarily, there could be no choice of one spot over another to get on or off a car, but on the occasion out of which this action arose, the surface of the earth was wet from much rain, and water was encountered by the plaintiff in sufficient quantity to wet her feet. If the train had been stopped, so as to let her off at the public road, she would have encountered mud instead of water. The running of the train a little past the public road was explained by the presence on the side track of a freight train and some box cars. The side track united with the main line but a few feet from the public road, and it was necessary to clear the way for it to pass on to the main line. The plaintiff went to the door of the car to get off, and was on the step ready to descend to the ground, waiting the assistance of the conductor, when he arrived and rendered it, and she alighted of her own free will, not requesting any change of the position of the car, but remarking on the bad place to put off a lady, which was responded to by the conductor, who assented to her remark, and stated that “ it did not matter, so it was the station,” or something like that. We deplore the misfortune of Mrs. Stacy, in suffering ill consequences from getting her feet wet, but it should not be visited upon the railway company unless it did her some wrong, and thereby produced the harm done her, and this cannot be affirmed. The place was perfectly safe and convenient for the : ngress and egress of passengers, ordinarily. It was made bad on tnis occasion by very heavy and continued rains. It was the ill fortune of this plaintiff to be a passenger, and debark at this place, when there was “ water everywhere,” and she got her feet wet, and suffered from it, but upon the facts disclosed, she has no just claim *469against the railway company by reason of it. It is probable that the jury was misled by the ninth instruction for the plaintiff. It may be construed as authorizing a recovery because of the absence of “ provision” at Pearson for the convenience of passengers which would have saved her from getting her feet wet. It was not ground for recovery that at this place there were no special accommodations for passengers. The place was safe enough, and ordinarily convenient as stated above, and was not so at the time spoken of only because of a rather unusual concurrence of circumstances.
The court correctly instructed the j my for the defendant; and it is impossible to account for the verdict, except upon the assumption that the jury felt authorized to find for the plaintiff because of the absence of special accommodations for passengers which would have kept her off the wet ground.

jReversed and remanded for a new trial.